Citation Nr: 0623031	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-32 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for basic eligibility for Department of 
Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The appellant claims to have recognized active military 
service with the United States (U.S.) Armed Forces.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  


FINDINGS OF FACT

1. In a September 1993 decision, the Board denied basic 
eligibility for VA benefits.  The Board notified the veteran 
of this decision and of his procedural and appellate rights 
in September 1993, but the veteran did not appeal.  
  
2.  Evidence received subsequent to the September 1993 Board 
decision does not raise a reasonable possibility of 
substantiating the claim for basic eligibility for VA 
benefits.


CONCLUSIONS OF LAW

1.  The September 1993 Board decision denying basic 
eligibility for VA benefits is final.  38 U.S.C.A. § 7104(b) 
(West 2002).  

2.  Evidence received since the September 1993 Board decision 
is not new and material and the claim is not reopened.  38 
U.S.C.A. §§ 5104, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the appellant received notification 
prior to the initial unfavorable agency decision in September 
2003.  The RO provided the appellant letter notice to his 
claim to reopen in a July 2003 letter, which informed him 
that he could provide evidence or location of such and 
requested that he provide any evidence in his possession, the 
applicable law, and regulations.  The notice letter notified 
the appellant that VA would obtain all relevant evidence in 
the custody of a federal department or agency, including VA, 
Veteran's Center, service department, Social Security, and 
other federal agencies.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  It is the Board's conclusion 
that the appellant has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  The duty to notify the appellant 
was satisfied under the circumstances of this case.  38 
U.S.C.A. 
§ 5103.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish the claim that were found 
insufficient in the previous denial.   

In the present appeal, the appellant was provided with notice 
of the evidentiary requirements to reopen his claim, but was 
not specifically notified as to what evidence would be 
sufficient to reopen his claim.  However, the Board finds 
that he has not been prejudiced by VA's failure to tell him 
what evidence would be deemed "material" to reopen his 
claim.  First, in the September 1993 Board decision, the 
Board was clear as to why basic eligibility for VA benefits 
was denied, specifically noting that the service department 
could not verify the appellant's service.  Second, the July 
2003 notice letter contained notification that the Department 
of the Army could not verify appellant's service with the 
Armed Forces of the United States.    During this appeal, the 
appellant has repeatedly submitted documents allegedly from 
the National Personnel Records Center (NPRC) verifying his 
service.  This would indicate that he has actual knowledge of 
the "material" evidence that would establish a basis to 
reopen his claim for basic eligibility for VA benefits.  
Thus, the Board finds that he has not been prejudiced by VA's 
failure to provide him with a letter in compliance with Kent, 
supra. 

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, the RO has obtained information with 
regards respect to the appellant from the NPRC.  Thus, it 
does not appear that any further records are necessary to 
proceed to a decision in this case.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.  
Analysis

The appellant claims that he had service with the Army of the 
United States, Philippine Scouts, from May 1942 to July 1945.  
The appellant also states that he was a prisoner of war.  

In a September 1993 decision, the Board denied the veteran's 
claim for basic eligibility for VA benefits, based on the 
NPRC's finding that the appellant never served with the 
Philippine Commonwealth Army in conjunction with the Armed 
Forces of the United States or recognized guerrillas during 
World War II.  The Board notified the appellant of this 
decision in September 1993; he did not file a notice of 
disagreement within one year of the date of notification of 
the decision.  Consequently, that decision is final based on 
the evidence of record at that time.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1105.  

Since the September 1993 Board decision, the veteran has 
applied several times for basic eligibility for VA benefits. 
 
When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  
Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104(b) (West 2002).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, VA shall reopen the claim and review it on a 
de novo basis.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
Effective from August 29, 2001, the regulations defining 
"new and material evidence" were revised and clarify the 
types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. 
§§ 3.156(a) and 3.159(b).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
As the veteran filed her claim seeking to reopen in July 
2003, the Board applied the revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2005).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence considered at the time of the September 1993 Board 
decision included certificates verifying service from 
Republic of the Philippines; affidavits from the appellant 
certifying service; photocopies of induction and discharge 
certificates; treatment records from various hospitals; 
responses from the United States Army Reserve Personnel 
Center finding that the appellant had no recognized service; 
and a list of persons in the 93rd and 96th infantry regiments.  

Evidence received since the September 1993 Board decision 
include a marriage contract; copies of membership cards from 
the United PVAO Pensioner Ass. Inc., Veterans Federation of 
the Philippines, and the Philippines Veterans Legion; 
treatment records from the Veterans Memorial Center in Quezon 
City; a newspaper article from a Manila newspaper; 
certificates verifying service from the Republic of the 
Philippines; various certificates of recognition from 
Philippine organizations; appellant's affidavit stating that 
he was a prisoner of war; photocopies of a certificate and 
letter from the NPRC dated May 2003; and an original NPRC 
letter dated June 2004.  Specifically, the Board notes that 
the May 2003 NPRC letter states that the appellant had 
verified military service, attaching NA Form 13038.  NA Form 
13038, Certification of Military Service dated May 16, 2003, 
states that the appellant had service in the Army of the 
United States Philippine Scouts from May 6, 1942 to July 25, 
1945.  Both May 2003 documents were submitted as photocopies.  
The Board also notes that the June 2004 NPRC letter states 
that there is no record of the appellant as being a part of 
the officially recognized roster of guerrilla organizations.  
The June 2004 letter was sent from the NPRC to the RO and the 
letter appears to be an original document.      

The Board finds that the documents verifying service from the 
Republic of the Philippines are not new, as they were 
previously submitted.  However, the May 2003 letter from the 
NPRC and NA Form 13038, Certification of Military Service 
dated May 16, 2003, are new evidence as they were not 
previously submitted to the RO.  However, this evidence does 
not raise a reasonable possibility of substantiating the 
appellant's claim of basic eligibility for VA benefits.  In 
the present case, the record contains the photocopied May 
2003 letter NPRC letter and accompanying certification, which 
allegedly verify the appellant's service.  The record also 
contains a June 2004 NPRC letter, stating that that there was 
no record of the appellant as being a part of the officially 
recognized roster of guerrilla organizations.  After a review 
of the evidence, the Board finds the June 2004 NPRC letter to 
be more persuasive than the May 2003 letter submitted by the 
appellant.  First, the June 2004 letter was sent from the 
NPRC to the RO, whereas the May 2003 letter and certificate 
were sent to the appellant, and then subsequently submitted 
to the RO.  Additionally, the June 2004 letter is an original 
document.  In contrast, the May 2003 letter and certificate 
are photocopies and not originals; the May 2003 NPRC letter 
also appears to have been altered.  For these reasons, the 
May 2003 NPRC letter and certification are not accepted as 
persuasive evidence.  Thus, the Board finds that this 
evidence does not raise a reasonable possibility of 
substantiating the claim.  As such, this new evidence is 
cumulative of the evidence submitted prior to the September 
1993 Board decision. 

Thus, the Board finds that the evidence received subsequent 
to the September 1993 Board decision is not new and material 
and provides no basis to reopen the appellants claim for 
basic eligibility for VA benefits.  38 U.S.C.A. § 5108.  
Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).
      





ORDER

New and material evidence not having been presented to reopen 
a claim for eligibility for VA benefits, the benefit sought 
on appeal is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


